Order entered August 23, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00126-CV

                    IN THE ESTATE OF ROBERT S. KAM, DECEASED

                           On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. PR-15-2286-3

                                             ORDER
       Before the Court is the July 20, 2016 “Response of Appellee to Motion of Appellant to

Dismiss or to Abate Appeal and Objection to Request for Judicial Notice.” Appellee’s response

is not to a motion filed by appellant. Rather, it is a response to appellant’s reply brief. We

construe appellee’s response as a sur-reply brief. On the Court’s own motion, we DIRECT the

Clerk of this Court to file appellee’s July 20, 2016 response as a sur-reply brief.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE